Citation Nr: 1435952	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-13 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for the service connected disability for residuals of a basilar skull fracture with headaches and memory loss; a traumatic brain injury (TBI).  

2.  Entitlement to an initial rating in excess of 10 percent for the service connected disability of depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 



INTRODUCTION

The Veteran had active military duty from May 1989 to May 1993 and from June 2007 to February 2008.  

This case comes to the Board of Veterans' Appeals (Board) from August 2010 and February 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  Residuals of a basilar skull fracture include headaches and memory loss; there is no objective evidence of memory loss or prostrating headaches averaging one in two months.  

2.  The evidence demonstrates that the Veteran's depression has been manifested by occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  There is no evidence of panic attacks, chronic sleep impairment or intermittent periods of instability to perform occupational tasks. 


CONCLUSION OF LAW

1.  The criteria for a combined initial rating in excess of 10 percent for residuals of a basilar skull fracture, to include headaches and memory loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Codes 8045, 8045-8100 (2013).

2.  The criteria for an initial rating in excess of 10 percent for depression have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 9433 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increase Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder. Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Traumatic Brain Injury 

The Veteran contends that he is entitled to a higher initial evaluation for his service connected residuals of a TBI that was sustained in 1990 during active service.  

In March 2010, the Veteran filed a claim for residuals of a basilar skull fracture.  In August 2010, the RO granted service connection for the disability and assigned a 10 percent rating, effective March 2, 2010.  The Veteran has disagreed with the initial disability rating assigned.  The Board notes that because the Veteran's residuals of his basilar skull fracture have been diagnosed as a traumatic brain injury, see July 2010 VA Examination Report, the Board will consider the residuals under Diagnostic Code 8045, pertaining to traumatic brain injuries.

The criteria for Diagnostic Code 8045 effective from October 23, 2008 provide that there are three main areas of dysfunction that may result from a traumatic brain injury (TBI) and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral dysfunction, and physical (including neurological).  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2013).  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others may.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is to be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2013).

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are to be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headaches or Meniere's disease; even if that diagnosis is based on subjective symptoms should be evaluated separately, rather than evaluated under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id. 

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder. When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

 Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

 The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury. For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code. Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition. The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

 Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity. The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100-percent evaluation should be assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  Id. 

Note (1) to the Diagnostic Code explains that there may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code. In such cases, do not assign more than one evaluation based on the same manifestations. If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2) indicates that symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3) explains "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4) notes that the terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning. This classification does not affect the rating assigned under Diagnostic Code 8045.

The 10 important facets in the table of "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" are as follows: (1) Memory, attention, concentration, executive functions; (2) Judgment; (3) Social interaction; (4) Orientation; (5) Motor activity; (6) Visual spatial orientation; (7) Subjective symptoms; (8) Neurobehavioral effects; (9) Communication; and (10) Consciousness.  Id.  The table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" provides the following evaluations:

Impairment of memory, attention, concentration, executive functions are assigned numerical designations as follows: 

0...No complaints of impairment of memory, attention, concentration, or executive functions. 

1...A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing. 

2...Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment. 

3...Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment. 

Total...Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment. 

Impairment of judgment is assigned numerical designations as follows: 

0...Normal. 

1...Mildly impaired judgment. For complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. 

2...Moderately impaired judgment. For complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions. 

3...Moderately severely impaired judgment. For even routine and familiar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. 

Total...Severely impaired judgment. For even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. For example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities. 

Impairment of social interaction is assigned numerical designations as follows: 

0...Social interaction is routinely appropriate. 

1...Social interaction is occasionally inappropriate. 

2...Social interaction is frequently inappropriate. 

3... Social interaction is inappropriate most or all of the time. 

Impairment of orientation is assigned numerical designations as follows: 

0...Always oriented to person, time, place, and situation. 

1... Occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation. 

2...Occasionally disoriented to two of the four aspects (person, time, place, situation) of orientation or often disoriented to one aspect of orientation. 

3...Often disoriented to two or more of the four aspects (person, time, place, situation) of orientation. 

Total...Consistently disoriented to two or more of the four aspects (person, time, place, situation) of orientation. 

Impairment of motor activity (with intact motor and sensory system) is assigned numerical designations as follows: 

0...Motor activity normal. 

1...Motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function). 
2...Motor activity mildly decreased or with moderate slowing due to apraxia. 

3...Motor activity moderately decreased due to apraxia. 

Total...Motor activity severely decreased due to apraxia. 

Impairment of visual spatial orientation is assigned numerical designations as follows: 

1...Mildly impaired. Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions. Is able to use assistive devices such as GPS (global positioning system). 

2...Moderately impaired. Usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance. Has difficulty using assistive devices such as GPS. 

3...Moderately severely impaired. Gets lost even in familiar surroundings, unable to use assistive devices such as GPS. 

Total...Severely impaired. May be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment. 
Subjective symptoms are assigned numerical designations as follows: 

0...Subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples are: mild or occasional headaches, mild anxiety. 

1...Three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light. 

2...Three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days. 

Neurobehavioral effects are assigned numerical designations as follows: 

0...One or more neurobehavioral effects that do not interfere with workplace interaction or social interaction. Examples of neurobehavioral effects are: Irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability. Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects. 

1...One or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them. 

2...One or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them. 
3...One or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others. 

Impairment of communication is assigned numerical designations as follows: 

0...Able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language. 
1...Comprehension or expression, or both, of either spoken language or written language is only occasionally impaired. Can communicate complex ideas. 

2...Inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time. Can generally communicate complex ideas. 

3...Inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time. May rely on gestures or other alternative modes of communication. Able to communicate basic needs. 

Total...Complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both. Unable to communicate basic needs. 

Impairment of consciousness is assigned numerical designations as follows:

 Total...Persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma. 

See 38 C.F.R. § 4.124a , Diagnostic Code 8045.

The Board will first discuss each of the facets of cognitive impairment individually under the revised Diagnostic Code 8045.

In the present case, the September 2012 VA examiner clarified that the Veteran did have a complaint of mild memory loss (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplaced items), attention, concentration, or executive functions, but without objective evidence on testing.  On his March 2012 VA-Form 9 the Veteran states, "The memory impairment causes issues with my work and responsibilities."  The Veteran also underwent a TBI examination in July 2010, and the examiner found his memory impairment to be mild.  As such, the Veteran will be issued a "1" for cognitive impairment equivalent to a 10 percent rating.  Since there is no objective evidence of memory loss a higher "2" rating is not warranted.  

Next, the Veteran's judgment was found to be normal throughout the appeal period, as reflected in the July 2010 and September 2012 VA examination report.  Accordingly, a "0" is assigned.

Concerning social interaction, the Veteran has indicated that he is "anti-social," among other things.  See March 2012 Statement of Veteran.  Having emotional or behavioral dysfunction, however, is not sufficient.  Instead, those emotional or behavioral deficits must be the result of the Veteran's basilar skull fracture.  On objective examination that was found not to be the case here.  There is no evidence the Veteran experiences any emotional or behavioral dysfunction as a result of his basilar skull fracture.  See, e.g., September 2012 VA Examination Report.  Upon evaluation in July 2010 and September 2012 the Veteran's social interaction were routinely appropriate.  

The Board notes that in his notice of disagreement the Veteran reported forgetting what he was talking about and having trouble staying oriented to at least 3 of the 4 aspects (person place time situation).  However, on both the July 2010 and September 2012 VA examinations, the Veteran was also noted to be oriented to time, place and situation.  As such, a level of impairment of "0" will be assigned.  

In his notice of disagreement the Veteran also described temporary loss of gross and fine motor skills.  However, on both the July 2010 and September 2012 VA examinations, motor examination was performed and the Veteran was found to have normal motor activity.  Additionally, VA outpatient treatment records consistently reflect motor strength testing was normal.  See e.g. May 2010, August 2010 As such, a level of impairment of "0" will be assigned.  

The July 2010 and September 2012 VA examinations also indicated the Veteran had normal visual spatial orientation, was able to communicate by spoken and written language and to comprehend spoken and written language and had normal consciousness.  As such, a level of impairment of "0" will be assigned for each of these facets.  

Concerning neurobehavioral effects, although the September 2012 VA examiner found there were no neurobehavioral effects, the prior July 2010 VA examination noted there was one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  Even with the neurobehavioral effects, as the examiner indicated it did not interfere with work or social interaction, a score of "0" is assigned.  

Similarly, concerning subjective symptoms, the September 2012 VA examiner noted no subjective symptoms.  The July 2010 VA examiner indicated that the subjective symptoms did not interfere with work, instrumental activities of daily living or work, family or other closer relationships.  The Board notes that the record reflects complaints of tinnitus, sleep problems, dizziness and headaches.  See VA outpatient treatment records and VA examinations.  In his October 2010 Notice of Disagreement the Veteran also reported hypersensitivity to light.  To the extent the Veteran complained of tinnitus, this has already been separately evaluated.  

Concerning the headaches, the Veteran has complained of frequent headaches that require treatment and medical attention.  At his July 2010 examination, he states that after the accident on board the ship in 1990, he admitted to having normal headaches, occurring in the occipital region of his skill.  Then he reported that mid-year in 2009 the headaches changed in character.  He developed a constant headache that covered the C2 dermatome of his head, from ear to ear across the top of his extending back to the occiput of his head.  It felt like a big pressure, as though his head was swelling and his eyes were being pushed forward.  The Veteran told the examiner that he was undergoing physical therapy and receiving cervical traction.  As a result his headaches have decreased to just one in the last three weeks.  The Veteran reported that he is doing a home exercise program for stretching his neck muscles and has a home traction unit that he carries in his car and uses with regularity.  

At his September 2012 TBI examination, the Veteran also complained of headaches.  The Veteran was diagnosed with tension headaches.  The Veteran told the examiner that he has experienced infrequent headaches since his TBI.  He stated that he experiences two headaches per week, which are mild and last less than 30 minutes.  On rare occasions, his headaches last up to 90 minutes, and require treatment with Aspirin.  However, the Veteran denied being on prescribed medication for his headaches.  The Veteran described the pain associated with his headaches as being a constant pain localized to the right side of the head.  That he has sensitivity to light and sound.  The frequency was less than one per day lasting for a period of 90 minutes or less.  The Veteran stated that he did not have prostrating attaches of non-migraine headache pain nor did he have very frequent prostrating and prolonged attacks of non-migraine headache pain.  The examiner noted that the Veteran did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms related to any conditions concerning his headache diagnosis.  

To support his claim, the Veteran submitted a September 2011 letter from Dr. J.M., a chiropractor, regarding his headaches.  The Veteran went to Dr. J.M in August 2010 for a spinal examination and treatment for his headaches.  The Veteran stated that his headaches occur one to two times per week.  They start at the base of his skull and travels into his head.  He describes the pain to be pressure pain and the headaches last about 25 minutes.  The headaches are not triggered by anything and can be treated with over the counter medication.  Dr. J. M. examined the Veteran and found that he suffered from cervical facet encroachment.  The doctor treated him with a spinal adjustment.  In conjunction with the adjustment electric muscle stimulation, moist heat has been used to help relax hypertonic muscles.  Proper home care exercise and rehabilitation has been started to help stabilize the spine and improve overall function and stability.  As of August 2011, the Veteran had received eight treatments and there has been a reduction in both objective findings and subjective complaints.  The Veteran told Dr. J.M. that his headaches are approximately 90 percent better with only an occasional episode.  His pain scale has lowered to a 1 out of 10.  

There is a neurology treatment note from February 2010 that discusses the Veteran's headaches.  The Veteran stated that he experienced persistent occipital headaches, sometimes throbbing, but mostly pressure like and sometimes associated with another head pain in the frontal region bilaterally.  But that since beginning to take Sertraline (Zoloft), the headaches have remitted in severity.  (Sertraline is a medication to treat depression and not headaches.  There is evidence in the file that the Veteran was prescribed Sertraline for his diagnosed depression and not his headaches).  

Another VA treatment note from June 2010 states that the Veteran presented with an evaluation for headaches.  He reported that back in December 2009 he had a sudden onset headache, which lasted 17 days straight.  He told the doctor that he hit his head on a wooden beam, but this did not initiate the headache as the accident took place 3 or 4 days after the onset of the headache.  Since the December headache, he reports intermittent headaches that occur every two days on average.  Pain is a dull and achy in nature in the crown and occipital ridge.  He reports some floaters, but visual acuity is still patent and no abnormalities on standard vision exams.  

In July 2010, a follow up treatment notes states that the Veteran's headaches are dramatically improved after physical therapy and continued cervical traction at home.  He continues to perform range of motion and stretching exercises after hot shower or baths.  As a result, he reported only having three headaches in the last six weeks, the duration of which were shorter than before.  He also says his mood has been much better since relieving the pain in his head.  

A follow up treatment note from August 2010 states that the Veteran's headaches have improved.  He only had one headache in six weeks and that was due to having his neck extended for several hours while at work.  The Veteran states that he felt like he has "cured" his headaches.  He was discharged from rehabilitation due to his significant improvement. 

In light of the above, the Board carefully considered whether a separate evaluation for headaches was warranted.  In this regard, headaches are rated under Diagnostic Codes 8199-8100.  Diagnostic Code 8199 indicates the disability is not listed in the Schedule for Rating Disabilities and it has been rated by analogy under a closely related disease or injury.  38 C.F.R. §§ 4.20, 4.27.  Diagnostic Code 8100 evaluates migraine headaches.  That diagnostic code provides for a 10 percent rating for characteristic prostrating attacks occurring an average of once every two months over the several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating attacks productive of severe economic inadaptability. 

Currently, there is no evidence in the Veteran's file that stating that he has prostrating headaches.  Specifically, recent treatment notes state the Veteran's headaches are improving greatly.  He no longer needs to go to physical therapy, he gets headaches less frequently.  The Veteran has never been prescribed medication for his headaches, even though he attributes his medication for his depression to have helped relieve many of his headaches.  The Veteran has also reported that he has recently stopped taking his medication for depression in September 2010 and his headaches have not returned.  See October 2010 VA psychiatric treatment note.  As such, a compensable evaluation for headaches is not warranted at this time, as the symptoms for a 10 percent evaluation under Diagnostic Code 8100 are not met or nearly approximated.  As the condition is not separately warranted, the headaches will be evaluated as a subjective symptom of the TBI.  As outlined above, the Veteran has reported many subjective symptoms, including headaches, dizziness, light sensitivity and sleep problems.  He clearly has three or more subjective symptoms.  The VA examiners concluded the subjective symptoms did not interfere with work.  The Board notes the Veteran's lay statements that his symptoms have created obstacles at work and even resulted in him having to stop in the middle of performing tasks.  Significantly, however, the Veteran was referring to his memory loss and depression when he reported this interference.  There is no evidence the subjective symptoms of headaches, dizziness, light sensitivity and sleep problems interfere with his work, activities of daily living or close relationships.  As such, a "0" is assigned for this facet.  

To assign a singular rating for residuals of the Veteran's basilar skull fracture, section 4.124a explains that each condition is to be rated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and then combined under the Combined Ratings Table in section 4.25.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  As outlined above, the Veteran has level "0" for all categories with the exception of memory, attention, concentration and executive functions which is rated a "1." As the Veteran has one facet at level 1, a 10 percent evaluation is warranted. An evaluation in excess of 10 percent is not warranted at any time during the appeal as the Veteran has never been assessed as having a facet evaluated as level "2."   See 38 C.F.R. § 4.25.

The Board has also considered Diagnostic Code 8045's instruction to consider the Veteran's need for special monthly compensation.  Neither the Veteran nor the evidence suggests sensory impairments, erectile dysfunction, or the need for aid and attendance.  As such special monthly compensation is not warranted at the present time.

The record does not establish that the rating criteria (Diagnostic Codes 8045 and 8100) are inadequate for rating the Veteran's residuals of basilar skull fracture.  Those diagnostic codes consider the full range of residuals of the Veteran's basilar skull fracture-namely subjective memory loss and headaches.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

There is no doubt that the Veteran has symptoms from his basilar skull fracture.  The Board cannot go beyond what is allowed by law in the grant of benefits and thus, for reasons discussed above, it must deny the claim.  However, the Veteran is encouraged to keep track of his symptoms and to engage in ongoing treatment for the problems.  Should, at any time, the Veteran feel that his disability has grown in severity, he is encouraged to file another claim for an increased evaluation.

Acquired Psychiatric Disorder 

The Veteran contends that he is entitled to a higher initial evaluation for his service-connected depression.  

In March 2011, the Veteran filed a claim for depression.  In February 2011, the RO granted service connection for the disability and assigned a 10 percent rating, effective October 15, 2010 pursuant to 38 C.F.R. § 4.125, Diagnostic Code 9433.   The Veteran has disagreed with the initial disability rating assigned.  The Veteran argues the current evaluation does not accurately reflect the severity of his disability.  Having carefully considered the claim in light of the record and the applicable law the Board is of the opinion that the preponderance of the evidence is against the Veteran's claim for an increased evaluation.  

As noted above, the Veteran's depression was evaluation under Diagnostic Code 9433.  Regulations pertaining to the criteria for evaluating psychiatric disorders, including depression, provide for a 30 percent disability rating when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9433.  A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id. 

A higher 70 percent evaluation will be assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted when there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

In evaluating psychiatric disabilities, the Board has adopted the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DMS-IV). That manual includes a Global Assessment of Functioning (GAF) scale reflecting psychological, social and occupational functioning on a hypothetical continuum of mental illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).  A score of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well with some meaningful interpersonal relationships.  A score of 71-80 denotes transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Washington, DC, American Psychiatric Association, 1994. 

The evidence for consideration includes VA outpatient treatment records, the Veteran's lay statements and the reports of VA examinations.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that a preponderance of the evidence is against the Veteran's claim for an increased evaluation in excess of 10 percent as his symptoms of depression do not nearly or closely approximates the next higher rating criteria.  

Initially, the Board would like to note that the Veteran has been diagnosed and service connected for a traumatic brain injury for residuals of a basilar skull fracture.  The symptoms of his traumatic brain injury are headaches and mild subjective memory loss.  As such, these symptoms cannot be considered in conjunction with the Veteran's service connected depression.  See 38 C.F.R. § 4.14 (2013) (The evaluation of the same disability under various diagnoses is to be avoided).  

In December 2009, the Veteran contacted the Kansas City VAMC because he had an incident at home wherein he threatened his wife and it scared both of them.  He denied any physical aggression, but his level of anger scared him.  At this time, the Veteran's wife told him that she had been walking around on eggshells for one month because he had been irritable and angry and seems uncomfortable in crowds.  He stated that he was unaware of this problem until the incident.  The Veteran stated that he came home one month early from deployment because of his father's death and that he had been helping his family and taking care of his siblings.  He also got married upon his return home and fathered a child.  He stated that he did not think he was depressed, he denied any suicidal or homicidal ideations, but felt that he needed help with his anger.  

In January 2010, went to a follow up Mental Health appointment and he was started on Sertraline, and anti-depressant medication.  The Veteran's stressors were reported as being laid off from his job in February 2009, his father dying in January 2008, financial stress and living with his in-laws.  He reported no nightmares or flashbacks, but he does sit on guard and with his back to the wall in public.  At the end of the psychiatric evaluation in January 2010, the Veteran was diagnosed with an adjustment disorder with depressed mood. 

In February 2010, the Veteran attended a mental health group counseling where is GAF score was reported at 60.  

At another mental health session in February 2010, he reported to the VA psychiatrist that the Sertraline had been helpful and he feels like he is "back to my old self."  The Veteran reported that he was able to use humor again with his wife and was no longer using profanity.  He also reported enjoying spending time with his 15-month-old daughter.  He denied further irritability or anger outbursts.  He denied side effects from the Sertraline and noted that his stress level was improving.  He recently had been offered a new job as an electrician, his wife also found a job and he was looking forward to moving out of his in-laws home.  The examiner reported that the Veteran had a brighter affect, more talkative, and smiling.  No suicidal or homicidal ideations were noted.  The diagnosis of an adjustment disorder with depressed mood was continued.  The Veteran's GAF score was 70.  

In May 2010, the Veteran reported for a progress update.  He reported that he was pleased with his new job arrangement.  He is optimistic about the future.  His depression had improved and had no further incidents of anger outburst.  He also noted that the frequency of daytime intrusive thoughts had decreased, but the intensity was about the same.  When these incidents occur, he had mild disassociation and some physiological arousal.  He reported that he was sleeping well; his awareness is still high, but he does not feel as though he is watching for danger all the time.  The Veteran reported that he is getting along well with his wife and his family.  Diagnosis at this time was depression, in early remission.  GAF score was 70.  The VA psychiatrist reported that it was no longer necessary for him to continue with therapy but encouraged him to stay on anti-depressants until a psychiatrist advises otherwise. 

In October 2010, the Veteran met with a staff psychologist.  He reported that he discontinued Sertraline in September and he noticed no problems with his mood.  He was still doing well at work and enjoyed his wife and two-year-old daughter.  He felt as though he and his wife were getting along better since receiving counseling.  His sleep and appetite remained strong.  He appeared pleasant, talkative, neatly groomed and denied depressed or anxious mood.  He had no feelings of hopelessness or suicidal ideations.  The diagnosis at this time was adjustment disorder with depressed mood.  The psychiatrists reported that he responded well to the Sertraline and was able to taper and then discontinue the medication.  His mood remains good, his apparent adjustment disorder has resolved and he is being released from treatment.  

In January 2011, the Veteran underwent a VA contract examination for his service connection claim for depression.  He reported to the examiner that the onset of depression came about because of seven or eight different things happening in his life; however, at the time of the examination he did not feel as if the depression was that bad anymore.  He reported that his current symptoms include times where would lapse and stare and not do anything, and occasional sadness.  Overall, he feels depressed a few times a month.  The examiner reported that all his symptoms appear to be mild.  Both his depression and sadness last for a short period of time, because he can work himself out of it.  He goes through periods of remission that can last for days or weeks.  His symptoms are very sporadic.  The Veteran denied delusions and hallucinations; denied exhibiting inappropriate behavior; no suicidal/homicidal thoughts or intent; he is able to maintain minimal personal hygiene and other activities of daily living and does not experience panic attacks.  He denied any obsessive or ritualistic behaviors.  The examiner did not observe any irrelevant, illogical or obscure speech patterns.  Lastly, the Veteran showed no impaired impulse control; reported no sleep impairment and did not have any other symptoms related to his depression.  He was diagnosed depression with a GAF of 71.  The examiner noted that the Veteran's mental disorder signs and symptoms are transient and mild, which decrease work efficiency and ability to perform occupational tasks, only during periods of significant stress.  The Veteran's mental disorder symptoms were not severe enough to require continuous medication.  

In October 2012, the Veteran was afforded another VA examination.  At this examination, the diagnosis of depression was continued, but the examiner noted that his depression is now very mild and frequently absent.  Further, that the even though a mental condition had been formally diagnosed, his symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The Veteran's symptoms consist of depressed mood, with disturbances of motivation.  The examiner stated that there were no other symptoms attributable his mental disorder.  

On the Veteran's March 2012 VA-Form 9 he stated that he filed for an increase because his symptoms had gotten worse.  However, after thoroughly reviewing his treatment notes and VA psychiatric examinations, the Veteran consistently reported that he was getting better and his depression was in remission.  On the VA-Form 9 the Veteran also stated that his depression "effects every aspect of my social and occupational life;" however, he consistently reported during his mental health consults that he was "back to my old self," he is able to use humor with his wife, he was getting along with his family, he enjoyed his job situation and he was optimistic about the future.  He further reports on the VA-Form 9 that he has period of sadness, which the Board does not dispute; and that "the only activities that I enjoy are ones where I can isolate myself".  However, the Board does note that the Veteran stated in his last mental health treatment in October 2010 that he was doing well at work.  He was enjoying his wife.  He joined the Naval Reserves and was looking forward to returning to his duties and he discussed the help he provided in Afghanistan digging wells to provide clean water.  

The Boards finds the statements made to his mental health examiner over a 10-month period between December 2009 and October 2010 to be more probative and insightful of the Veteran's current mental health that statement the Veteran made on his VA-9.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although lay observers are competent to give evidence about what they experience, they are not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Similarly, the Board notes that the Veteran's representative has argued that the evidence of record "documents classic symptoms associated with the Veteran's psychiatric condition, to include hallucinations, extreme anxiety, being absent from work, problems with family and inability to sustain effective relationships with others, and insomnia."  As outlined above, however, the record does not reflect any complaints of hallucinations, extreme anxiety, absences from work problems with family or inability to sustain relationships.  

After a thorough analysis of the record, the Board finds that the evidence of record does not warrant an increased rating for depression.  The competent evidence of record shows that the Veteran's depression is all but in remission according his VA treating psychiatrist.  The Veteran exhibited no signs or symptoms that would more nearly approximate the next higher rating criteria.  In order to receive a 30 percent rating the Veteran would need to exhibit symptoms of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment.  The Veteran is currently not exhibiting these symptoms; even his depressed mood is very infrequent.  See 38 C.F.R. § 4.130, Diagnostic Code 9433.  

The Veteran's representative argues that his GAF scores which are namely in the 70's should entitle him to an increased rating.  However, as noted above, GAF scores in the 70's represent mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well with some meaningful interpersonal relationships.  This is consistent with an evaluation of 10 percent, occupational and social impairment due to mild or transient symptoms.  Id. 

As such, the Board finds that the criteria for a 30 percent initial evaluation for the Veteran's service-connected depression have not been met.  38 C.F.R. § 4.7, Diagnostic Code 9433; see generally Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Additional Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Under most circumstances, the VA Rating Schedule will apply unless there are exceptional factors that make the applicability of the Rating Schedule to a Veteran's case impractical.  See Fisher v. Principi, 4 Vet. App 57 (1993).  

The regulation states that the governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  

The discussion in the analysis section above reflects the notion that the symptoms and effects of the Veteran's depression, depressed mood and disturbance of motivation are fully contemplated by the applicable rating criteria in the VA Rating Schedule.  Therefore, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112   (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

In any event, VA provided the Veteran notice letters in March, April, May, and November 2010 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his underlying claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

VA also satisfied its duty to obtain a medical examination.  VA has provided the Veteran with multiple examinations to evaluate his service-connected disabilities, including, most recently in July 2010, January 2011, September 2012 and October 2012.  The examinations are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Veteran has alleged that the January 2011 VA examination was inadequate because, according to the Veteran, the examiner was a contract physician and not familiar with Veterans issues and depression.  See March 2012 VA Form 9 ("The examiner that was used on a contract basis was not familiar with Veterans issues and depression.")  

To the extent, the Veteran questions the VA Examiner's qualifications; the evidence of record establishes that the examiner is a psychologist.  While the VA is required to provide an adequate examination, the VA does not have to provide an examination by the medical professional of the Veteran's choosing or with the particular qualifications, the Veteran would like the examiner to have.  The Veteran, after all, may submit, as this Veteran did, medical evidence from providers of his choosing.  The Board finds that the January 2011 VA examiner was sufficiently qualified to perform an examination with respect to the Veteran's service-connected disabilities.  

While the Veteran's allegation is sufficient to raise the issue of the adequacy of the examination, "the presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2008) (quoting Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004) and applying the presumption of regularity to VA examinations); see also Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  The VA examiner reported numerous, specific findings and expressed opinions necessarily implying that he had performed a complete and through psychiatric evaluation of the Veteran.  See, e.g., January 2011 VA Examination Report (discussing the Veteran's symptomatology, a diagnosis and a GAF score).  

In any event, in order to satisfy the Veteran's request, he was afforded a new VA psychiatric examination in October 2012 by the same psychiatrist at a VA hospital.  The Board finds this examination to be adequate for the purposes of determining whether an increased evaluation is warranted as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  The claim was then readjudicated by a February 2013 supplemental statements of the case.  


ORDER

An initial evaluation in excess of 10 percent for residuals of a basilar skull fracture, with headaches and memory loss is denied.  

An initial evaluation in excess of 10 percent for depression is denied.  


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


